Citation Nr: 1315203	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-42 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD to include depression, depressive disorder not otherwise specified (NOS), and dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A hearing transcript is associated with the claims files.

In March 2012, the Board remanded this case for further evidentiary development.  The case has been returned to the Board for disposition.

In March 2013, the Board received additional evidence from the Veteran without a waiver of consideration by the originating agency.  This evidence consists of a January 2013 VA treatment record regarding his mental competency to handle his financial affairs, bipolar disorder in complete remission, and mental status exam within normal limits.  The Board finds that this evidence is not pertinent to the issue adjudicated herein and, therefore, referral to the originating agency for consideration in the first instance is not required.  38 C.F.R. § 20.1304(c).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An acquired psychiatric disorder is not shown in service and the post service diagnoses for depression, depressive disorder NOS, and dysthymia are not attributable to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD to include depression, depressive disorder NOS, and dysthymia are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA satisfied its duty to notify.  The record reflects that VA sent to the Veteran all required notice in an October 2008 letter, prior to the rating decision on appeal.

The Board also finds that VA satisfied its duty to assist the Veteran.  VA obtained the Veteran's available service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  It is noted that the Veteran's STRs consist solely of his service separation examination dated in September 1955.  These records have been associated with the claims files.  Because the Veteran's STRs are largely missing through no fault of his own, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA further afforded the Veteran an appropriate VA medical examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Furthermore, VA afforded the Veteran a hearing on appeal.  The record shows that he along with his wife testified before the undersigned VLJ in October 2011.  A hearing transcript is associated with the claims files.  The Board notes that a VLJ who conducts a hearing must fulfill two duties:  First, the VLJ must fully explain the issues and, second, the VLJ must suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  Here, the Veteran gave testimony as to his psychiatric symptoms, date of onset, dates of treatment, and his mental health care providers, which is essential evidence in his claim for VA benefits.  The VLJ asked questions designed to elicit any potentially relevant outstanding evidence in support his claim.  It is noted that the Veteran has been represented throughout this appeal and the VLJ substantially complied with 38 C.F.R. § 3.103.  See Bryant, supra.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  It is noted that the Board subsequently remanded this case, in part, based on this testimony.

Lastly, as indicted above, the Board previously reviewed the record, determined that additional development was necessary to include requesting that the Veteran identify any outstanding psychiatric treatment records and that VA obtain any records of psychiatric treatment dated in 2007 along with the medical records of Dr. Mangrum dated in 2008.  Thereafter, VA conducted the requested actions. The Board has reviewed the development and finds substantial compliance with the requirements articulated in the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claim.


II.  Service Connection for an Acquired Psychiatric Disorder Other Than PTSD

The Veteran seeks service connection for an acquired psychiatric disorder claimed as depression.  He testified in October 2011 that his symptoms of depression were related to service and memories of his fallen comrades during the Korean War.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder other than PTSD to include depression, depressive disorder NOS, and dysthymia.  An acquired psychiatric disorder is not shown in service or for many years after service, and the post service diagnoses for depression, depressive disorder NOS, and dysthymia are not attributable to service.

Report of service separation examination dated in September 1955 reflects normal psychiatric clinical evaluation.  No psychiatric defects or diagnoses were noted, nor any significant or interval history of psychiatric problems.  There is no history of depression until June 1972, more than fifteen years after service, which are shown in a patient history from Dr. Bilz.  However, the Dr. Bilz's treatment records dated from 1972 to 1985 show no diagnosis or treatment for any acquired psychiatric disorder to include depression or dysthymia.  Diagnoses for depression, depressive disorder not otherwise specified, and dysthymia are not shown until the late 1990s, more than forty years after service separation.  In a January 2004 letter, Dr. Bilz indicated that he had been the Veteran's primary care physician since 1972 and that, throughout this time period, depression was a significant problem.

VA treatment records dated in April 2000 and September 2001 reflect that the Veteran reported a history of depression since his retirement in 1988.

Private treatment records of Dr. L. Clayton dated in 2003 show a diagnosis for major depressive disorder and a previous history of depression in the1970's.

The medical evidence discussed above shows no complaints or history of depression or any other acquired psychiatric disorder in service, or dating from service.

VA treatment records dated in 2008 show that the Veteran's wife brought him to the VA for admission as he had been noncompliant with medications, had a history of bipolar disorder, and had had a spending spree.  She also stated that he had threatened to do her harm.  She reported that he was "OK until he retired in 1998 as a mechanic [sic] working for a coal mine company."  By history, he was first depressed in 1998.  The Veteran underwent psychiatric evaluation.  No history of depression in service or related to any in-service events or incidents was given.  The axis I diagnoses were dementia, probably Alzheimer's type, with behavior disturbances.  It was noted that a July 2005 psychological assessment was consistent only with adjustment disorder with depressed mood.  The day before his discharge the Veteran reported that he had depression and PTSD from tragic experiences in Korea.  He wanted to attend an outpatient PTSD group after his hospital discharge.  The discharge diagnoses were listed as depression and PTSD by Dr. J. Mangrum although an evaluation for PTSD in accordance with the DSM-IV is not included in these hospital records.

Subsequently dated VA treatment records dated in reflect PTSD counseling and medication management for symptoms.  These records do not show that depression had its onset in service or is otherwise attributable to service.
Report of VA examination dated in October 2010 reflects a diagnosis for dysthymic disorder.  The examiner opined that this was not related to service, but rather was triggered by his difficulty adjusting to life after his retirement.  Similarly, report of VA psychiatric examination dated in September 2012 reflects a diagnosis for major depression in partial remission.  The examiner opined that this was not related to military service because his review of the record shows that it was triggered by his difficulty adjusting to life after his retirement and appears to have been exacerbated by recent medical problems including a heart attack.  The report of examination shows that the claims files were reviewed in addition to those records located in the VA health care electronic system.  It further shows that the examiner obtained a medical history from the Veteran and conducted a contemporaneous psychiatric evaluation.

The Board acknowledges the Veteran sworn testimony and finds that he is competent to report his symptoms of depression and treatment.  Layno at 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, to the extent that the Veteran suggests in-service onset of depression, or since service, the Board finds that he is not credible because this is inconsistent with the normal clinical evaluation at service separation, and his post service medical histories for onset of depression in the 1970s and again after his retirement in 1988.  Also, the fact that the Veteran made no mention of service when otherwise reporting his symptoms of depression in the 1970s or after his retirement in 1988, weighs against the credibility of such an assertion.  Therefore, such statements are of diminished probative value.  Caluza, supra.

The Board accepts that the Veteran believes he has an acquired psychiatric disorder (other than PTSD) due to his in-service experiences.  However, this retrospective belief is not credible in light of his report while seeking medical treatment of onset of problems beginning in the 1970 and again after his retirement.  The Board believes that the medical history given at the time of initial treatment is highly probative and the absence of any reports of symptoms in service or dating to service weighs against a finding of service incurrence.

The Board assigns greater probative value to the VA treatment records and reports of VA examinations dated in 2010 and 2012 showing depressive disorder, depression, and dysthymia related to his adjustment difficulties following the Veteran's retirement in 1988.  It is noted that the Veteran's wife is credible in her first-hand observation that the Veteran's depressive problems began after his retirement and the Board finds her statements in this regard highly probative.

The Board finds that VA medical opinions are more probative as they were prepared by skilled, neutral medical professionals after obtaining a history from the Veteran, reviewing the claims folders and electronic medical records, and conducting an evaluation.  Also, they are probative because the examiners supported their conclusions with a reasonable explanation based on the pertinent medical history and medical treatment records that the Board can consider and weigh against other evidence in the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD to include depression, depressive disorder NOS, and dysthymia is denied.


REMAND

The Veteran seeks service connection for PTSD, which he argues is related to his Korean War era service.  In March 2012, the Board remanded this case for further evidentiary development to include a VA examination if deemed necessary to decide the claim.  The RO determined that an examination was necessary and scheduled the Veteran for such.

Report of VA examination dated in September 2012 reflects that the Veteran does not meet the criteria for a diagnosis of PTSD under DSM-IV, specifically he does not persistently reexperience the traumatic event.  It is noted that the DSM-IV refers to the Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), which is the recognized authority for the diagnosis of mental disorder for VA purposes.  See 38 C.F.R. § 4.125(a).  However, the report of examination further reflects a diagnosis for PTSD in partial remission.

The Board finds that the examination report is inadequate because of the incongruous findings noted.  The report of examination contains no explanation for these seemingly incongruous findings.

The Secretary's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  The Secretary is not required to provide a medical examination in all cases; however, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one."  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  A medical examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet.App. 102, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)); Green, 1 Vet.App. at 124.  When an examination is provided, the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl, 21 Vet.App at 124-25.  Thus, "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (holding that the Board has a duty under 38 C.F.R. § 19.9(a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); see also Green, 1 Vet.App. at 124 (holding that remand is appropriate where the Board relied on an inadequate examination report); 38 C.F.R. § 4.2 (2012).

In view of the above, remand is necessary for a clarifying medical opinion reconciling the findings. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain a copy of all updated VA treatment records and any other outstanding records pertinent to the Veteran's claim.

2.  Then, report of VA examination dated in September 2012 should be returned to the examiner for reconciliation of the seeming incongruous findings that the Veteran does not meet the criteria for a diagnosis of PTSD under the DSM-IV and the diagnosis for PTSD in partial remission.

The examiner should indicate whether the Veteran met the criteria for a diagnosis of PTSD at any time during the appeal period.

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A complete rationale for all opinions is required.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  The RO or the AMC should then readjudicate the claim with consideration of the evidence added to the record since the most recent supplemental statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


